Case 9:18-cv-81004-RKA Document 68-11 Entered on FLSD Docket 07/05/2019 Page 1 of 3




                      EXHIBIT G
Case 9:18-cv-81004-RKA Document 68-11 Entered on FLSD Docket 07/05/2019 Page 2 of 3



                                                                         Page 1

   1                     UNITED STATES DISTRICT COURT
   2                     SOUTHERN DISTRICT OF FLORIDA
   3      ------------------------------)
   4      MELANIE DAVIS,                           )      CASE NO.:
   5                   Plaintiff,                  )      18-81004-CIV
   6             vs.                               )
   7      POST UNIVERSITY, INC.,                   )
   8                   Defendant.                  )
   9      ------------------------------)
  10
  11
  12              DEPOSITION OF SEAN COOLEY, INDIVIDUALLY
  13      AND AS DESIGNATED REPRESENTATIVE OF POST UNIVERSITY
  14                        DATE:     APRIL 11, 2019
  15                                  HELD AT:
  16                          WYNDHAM SOUTHBURY
  17                         1284 Strongtown Road
  18                        Southbury, Connecticut
  19
  20
  21
  22
  23
  24      Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
  25

                                    Veritext Legal Solutions
       800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-11 Entered on FLSD Docket 07/05/2019 Page 3 of 3



                                                                  Page 209

   1           Q.     And it's the same thing with respect to
   2      lost opportunities; correct?           There's a lot of
   3      questions I asked so let me try again.
   4                  A lost opportunity is reached; an
   5      admissions counselor is gauging if they are
   6      interested or capable of now continuing the process
   7      that they previously started; correct?
   8           A.     Most of the times, yes.
   9           Q.     That's the 90 plus percent versus the
  10      small subset we discussed; correct?
  11           A.     Yes.
  12           Q.     And those admissions counselors then, they
  13      take sort of the same role as we just discussed;
  14      they nurture those prospective students through the
  15      process in 16?
  16           A.     Yes.
  17           Q.     Between July 30th, 2014 and July 30th,
  18      2018, did Post have a written Do Not Call policy?
  19           A.     No.
  20           Q.     Between July 30th 2014 and July 30, 2018
  21      if someone requested Post's written Do Not Call
  22      policy, what would be provided?
  23           A.     I don't know.      I'm not certain.
  24           Q.     Did anyone ever request -- to the best of
  25      your knowledge, did anyone ever request the Do Not

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
